Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on December 22, 2020 is acknowledged. 
3.	Claims 14, 23 and 26 have been cancelled. 
4.	Claims 1-3, 5-13, 15-22, 24-25, 27 and 32-36 are pending in this application.
5.	Claims 32-34 remain withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention, there being no allowable generic or linking claim.
6.	Claim 13 remains withdrawn from consideration as being drawn to nonelected species.
7.	Claims 1-3, 5-12, 15-22, 24-25, 27 and 35-36 are examined on the merits in this office action.
8.	This application contains claims 32-34, drawn to an invention nonelected with traverse in the paper of 7/22/2019. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01. 

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
Maintained Rejection
35 U.S.C. 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
13.	Claims 1-3, 5-12, 15-22, 24-25, 27 and 35-36 remain/are rejected under 35 U.S.C. 103 as being obvious over Gill et al (US 2010/0168036, cited in the previous office action) in view of Bell et al (US Patent No. 8273787, cited in the previous office action).
The applied reference has a common inventors (Gill, Loadman and Falconer) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
14.	Gill et al teach compounds and pharmaceutically acceptable salts thereof, comprising a vascular disruptive agent (VDA) associated with a MMP proteolytic Ex parte A, 17 USPQ2d1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated (See MPEP 2105).
Gill et al teach that the peptide chain was encapped with fluorescein isothiocyanate (see paragraph [0103]). Gill et al teach that the linker may include any moiety that is associated with Y and which may be removed chemically, enzymatically or decompose spontaneously (see paragraph [0042]). The teachings of Gill et al lead to the conjugates of instant claims 21-22. Gil et al teach the release of cytotoxic agent following MMP activation and subsequent exopeptidase degradation (see for example, paragraph [0107]), meeting the limitation of instant claim 1.
The difference between the reference and the instant claim is that the reference does not teach self-immolative linker para-amino benzoic acid (PAB or PABA). 

16.	Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Gill et al and Bell et al to arrive at a conjugate comprising a taxane-linker-MT-MMP cleavage site peptide comprising –Arg-Ser-aa1-Gly-Hof-aa2-aa3-, wherein each aa1, aa2 and aa3 is any amino acid. One of ordinary skilled in the art can at once envisage the taxane paclitaxel in place of VDA of Gill, since Gill et al 



Response to Applicant’s Arguments
17.	Applicant argues that “Amended claim 1 specifies that the taxane is linked “directly” via the linker to the peptide and that the conjugate comprises “a capping group C at the end of the peptide which is not linked directly via the linker moiety to the taxane to prevent non-specific degradation of the peptide”. Applicant argues that “According to Gill, the Gly-Hof bond is stable in normal tissues but cleaved by MT-MMPs in the tumor environment…It is undisputed that Gill does not teach the claimed feature of a self-immolative linker…the skilled person would have lacked a reason to modify the prodrug of Gill by adding a self-immolative linker according to Bell, because there was no recognized need for such a linker and indeed it would have been considered redundant 
18.	Applicant’s arguments have been fully considered but have not been found persuasive. Gill et al explicitly teach the formula (II) X-Y-C, wherein X is a vascular disrupting agent, Y is a membrane type matrix metalloproteinase cleavage site having the amino acid sequence, and c is the capping group (see paragraph [0042]), and formula (IV) X-a-Y-c, wherein X is a vascular disrupting agent, Y is a membrane type matrix metalloproteinase cleavage site having the amino acid sequence, and c is the capping group, and a is a linker (see paragraph [0044]). This would meet the structure: taxane-linker-cleavage site peptide-capping group of instant claim 1. Gill et al explicitly teach the formula (VII) X-Y-Z, wherein Z is an anticancer agent selected from the group consisting of a vascular disrupting agent (preferably different to X), an antimetabolite…a cytotoxic or anti-proliferative agent (e.g. anthracycline (e.g. doxorubicin), vinca alkaloid, taxane, cytotoxic nucleotide)…” (see paragraphs [0048]-[0049]). There are limited number of formulas: (I)-(IX). And, since Gill et al explicitly teach formula (VII) with the linker may include any moiety that is associated with Y and which may be removed chemically, enzymatically or decompose spontaneously (see paragraph [0042]). As evidenced by instant specification, “A self-immolative linker is capable of undergoing a spontaneous intramolecular reaction to rapidly release the taxane in its parent, active form” (see paragraph [0064]). 
Bell et al teach that activated cytotoxic compounds for attachment to targeting molecules (see Title, abstract, for example). Bell et al teach cytotoxic compounds including paclitaxel (see for example Table 6). Bell et al teach aromatic linkers that include 4-aminobenzyl alcohol (PABA) (see Fig. 3). Bell et al teach that the self-immolative linker represent bifunctional organic compounds with bifunctional organic compounds with the capability of being completely eliminated (i.e. traceless) from the cytotoxin after either one or both of the following events: 1) hydrolysis of the covalent bond between the spacer linker and the self-immolative linker, and/or 2) hydrolysis of the covalent bond between the self-immolative linker and the cytotoxin (see column 23, lines 29-36). Therefore, one of ordinary skilled in the art would be motivated to combine the teachings of Gill et al and Bell et al to form a conjugate comprising taxane-(self-immolative linker)-peptide comprising a membrane type matrix metalloproteinase cleavage site (Arg-Ser-aa1-Gly-Hof-aa2-aa3-). One of ordinary skilled in the art would be motivated to combine the teachings, since Bell et al teach that using a self-immolative linker, such as PAB (same PABA) represent bifunctional organic compounds with the capability of being completely eliminated (i.e. traceless) from the cytotoxin, and “incorporation of an aromatic ring adjacent to the amide bond linkage between the spacer linker and self-immolative linker (i.e., designed scissile bond) is anticipated to exploit alternative protease activity within tumor or target cells, with a reasonable expectation of success. Additionally, since Bell et al teach the self-immolative linker-cytotoxin molecule, the self-immolative linker would inherently have the same function and activity as instant self-immolative linker. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that “the skilled person would have considered the self-immolative linker of Bell to be redundant in the prodrugs described in Gill. The skilled person would have had no motivation to include a redundant feature.” However, Bell clearly teaches that a self-immolative linker, such as PAB (same PABA) represent bifunctional organic compounds with the capability of being completely eliminated (i.e. traceless) from the cytotoxin, and “incorporation of an aromatic ring adjacent to the amide bond linkage between the spacer linker and self-immolative linker (i.e., designed scissile bond) is anticipated to exploit alternative protease activity within tumor or target cells. Therefore, one of ordinary skill in the art would be motivated to add in a self-immolative linker so that the organic compounds can be eliminated from the cytotoxin and the aromatic ring adjacent to the amide bond linkage may give alternative protease activity within the tumor or target cells, leading to a better way of targeting the cells. Therefore, the combined arts is prima facie obvious over instant claims 1-3, 5-12, 15-22, 24-25, 27 and 35-36. Therefore, the rejection is deemed to be proper and is maintained.


New Rejection
35 U.S.C. 112
19.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


20.	Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
21.	Claim 24 recites, “The conjugate of claim 23, comprising the capping group C and represented by the formula C-Y-L-X.” Claim 24 is dependent from claim 23. Claim 23 has been cancelled. Therefore, it is unclear what claim 24 should depend from. Since claim 25 depends from claim 24, claim 25 is also unclear. Applicant can overcome this rejection by correcting the dependency of claim 24. For purposes of examination, claims 24-25 have been interpreted as depending from claim 1.



CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JULIE HA/Primary Examiner, Art Unit 1654